Exhibit 10.3


NORTHERN TRUST CORPORATION


TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2017 LONG-TERM INCENTIVE PLAN


1.    Grant of PSUs. The performance stock units (“PSUs”) with respect to shares
of Common Stock of Northern Trust Corporation (the “Corporation”) granted to you
pursuant to your Award Notice are subject to these Terms and Conditions Relating
to Performance Stock Units Granted Pursuant to the 2017 Long-Term Incentive Plan
(the “Terms and Conditions”), the PSU Award Notice (the “Award Notice”) and all
of the terms and conditions of the Northern Trust Corporation 2017 Long-Term
Incentive Plan (the “2017 Plan”), which is incorporated herein by reference. In
the case of a conflict between these Terms and Conditions, the Award Notice and
the terms of the 2017 Plan, the provisions of the 2017 Plan will govern.
Capitalized terms used but not defined herein have the meaning provided therefor
in the 2017 Plan. For the sake of clarity, the PSUs are intended to be a
Performance Award as governed by Article IV of the 2017 Plan.


2.    Vesting Conditions. Except as provided in Section 8, the vesting of your
PSUs is dependent upon (a) the average annual rate of return on equity that the
Corporation achieves during the Performance Period, and (b) your continuous and
uninterrupted employment with your Employer through the Vesting Date.


3.    Average Annual Rate of Return on Equity.


(a)    If you remain in the continuous and uninterrupted employment with your
Employer through the Vesting Date (except as otherwise provided in Section 8),
you shall become vested in the percentage of the PSUs determined based on the
Corporation’s average annual rate of return on equity for the Performance Period
using the following table (applying straight line interpolation rounded to the
nearest whole number of PSUs for average annual rates of return on equity
falling between the applicable thresholds):


Average Annual Rate of Return on Equity
Less than 9.375%
9.375%
11.25%
15.0%
≥ 18.75%
PSU Multiplier
0%
25%
50%
100%
150%



Any PSUs that do not become vested in accordance with the foregoing table shall
be forfeited.


(b)    The Corporation will issue you one (1) share of Common Stock in
settlement of each vested PSU.


(c)    For purposes of these Terms and Conditions:






--------------------------------------------------------------------------------




(i)
The average annual rate of return on equity for the Performance Period attained
by the Corporation is the return on average common equity, based on the
Corporation’s net income, and shall be determined by the Committee in its sole
and absolute discretion in accordance with generally accepted accounting
principles (subject to the adjustments set forth below). For purposes of the
foregoing, the average annual rate of return on equity shall be calculated as
the simple average annual rate of return on equity for the three-year
Performance Period measured across the Corporation as a whole.

(ii)
Notwithstanding anything herein to the contrary, for purposes of determining the
average annual rate of return on equity for any individual fiscal year of the
Corporation within the Performance Period, if any of the following items,
individually or aggregated with other items as reflected herein, would produce a
change to net income in excess of $100 million, net income shall be determined
for such fiscal year by excluding such item(s) as aggregated:

(A)
the gains or losses resulting from, and the expenses incurred in connection
with, the acquisition or disposition of a business, a merger, or a similar
transaction, and integration in connection therewith;

(B)
the impact of securities issuances in connection with events described in item
(A), above, and expenses incurred in connection therewith;

(C)
any gain, loss, income or expense resulting from changes in accounting
principles, tax laws, or other laws or provisions affecting reported results,
that become effective during the Performance Period;

(D)
any gain or loss resulting from, and expenses incurred in connection with, any
litigation or regulatory investigations;

(E)
any charges and expenses incurred in connection with restructuring activity,
including but not limited to, reductions in force;

(F)
the impact of discontinued operations;

(G)
asset write-downs;

(H)
the impact on goodwill impairment; or

(I)
any other gain, loss, income or expense with respect to the Performance Period
that is extraordinary, unusual and/or



Page 2

--------------------------------------------------------------------------------




infrequent.
All amounts referenced in the foregoing list shall be determined in accordance
with GAAP and shall be consistent with the Corporation’s financial disclosures.
Further, the Committee’s determination of the average annual rate of return on
equity for a Performance Period shall be final.


4.    Dividend Equivalents. Upon the payment of any dividends on the shares of
Common Stock occurring during the period preceding the settlement of your PSUs
pursuant to these Terms and Conditions, the Corporation shall credit to you an
amount in cash equal in value to the dividends that you would have received had
you been the actual owner of the number of shares of Common Stock represented by
the number of PSUs earned as of the end of the Performance Period. The payment
of any dividend equivalents as provided herein shall be made as soon as
administratively practicable following the Vesting Date (but in no event later
than 60 days following the Vesting Date).


5.    Termination of Employment. Upon the termination of your employment with
your Employer, your right to receive the shares of Common Stock issuable
pursuant to the PSUs shall be only as follows:


(a)    Cause. Notwithstanding anything to the contrary contained in these Terms
and Conditions, if your Employer terminates your employment for Cause, your
PSUs, whether vested but unsettled or unvested, immediately shall terminate and
be forfeited.


(b)    Disability and Death. If you cease to be an Employee by reason of
Disability or death prior to the Vesting Date, you or your estate will become
vested in the Actual PSUs as of the Vesting Date and you, your legal
representative or your estate will receive the underlying shares of Common Stock
pursuant to the vested PSUs.


(c)    Retirement. If (i) you cease to be an Employee by reason of Retirement,
(ii) you provide Written Retirement Notice, and (iii) you remain continuously
employed with your Employer for at least the initial six (6) months of the
Performance Period, you will become vested in the Actual PSUs as of the Vesting
Date and you will receive the underlying shares of Common Stock pursuant to the
vested PSUs. However, if you cease to be Retired from the Industry (as
determined by the Committee in its sole discretion), any PSUs immediately shall
terminate and be forfeited. Notwithstanding the foregoing, you will continue to
vest in your PSUs pursuant to this Section 3(c) regardless of whether you cease
to be Retired from the Industry if (i) your termination qualifies as a Mutual
Agreement Termination, (ii) you cease to be an employee by reason of Disability,
or (iii) a forfeiture upon your ceasing to be Retired from the Industry would
violate applicable law.


(d)    Mutual Agreement Termination. If you cease to be an Employee and your
termination qualifies as a Mutual Agreement Termination, you will become vested
in the Actual PSUs as of the Vesting Date and you will receive the underlying
shares of Common Stock pursuant


Page 3

--------------------------------------------------------------------------------




to the vested PSUs.


(e)    Other Termination Events. If you cease to be an Employee prior to the
date that your PSUs become vested for any reason other than those provided
above, your PSUs shall terminate and be forfeited as of your Termination Date.


(f)    Form and Timing of Settlement. Notwithstanding the foregoing, the
Corporation may, in its sole discretion, settle your PSUs in the form of: (i) a
cash payment to the extent settlement in shares of Common Stock (1) is
prohibited under local law, (2) would require you or the Corporation to obtain
the approval of any governmental and/or regulatory body in your country of
residence (and/or country of employment, if different) or (3) is
administratively burdensome or (ii) shares of Common Stock, but require you to
immediately sell such shares of Common Stock (in which case, the Corporation
shall have the authority to issue sales instructions in relation to such shares
of Common Stock on your behalf). Also, the PSUs shall be settled as soon as
administratively practicable following the Vesting Date (but in no event later
than March 15 of the calendar year following the calendar year in which the
Performance Period ends)


6.    Treatment Upon Change in Control.


(a)    General. Except as may be otherwise provided in an agreement executed by
the Corporation (and, where applicable, approved by the Corporation’s
shareholders) addressing a Change in Control and which does not materially
impair your rights under the PSUs, your PSUs shall be treated in accordance with
the following provisions in the event of a Change in Control.
(b)    Conversion of PSUs by Acquirer. In the event of a Change in Control, the
PSUs shall be converted to unvested restricted stock units settled in shares of
the acquirer’s common stock (an “Acquirer Stock Unit”) as follows:


(i)    Acquirer Unvested Stock Units Based Upon Corporation Performance: A
pro-rata number of the PSUs shall be converted into time-based, unvested
restricted stock units over shares of the acquirer’s common stock (with an
equivalent intrinsic value) based upon the Corporation’s average annual rate of
return on equity as computed for the Abbreviated Performance Period (an
“Acquirer Unvested Performance-Related Stock Unit”) where: (1) the Corporation’s
average annual rate of return on equity shall be computed on the basis of the
Abbreviated Performance Period; (2) the PSU Multiplier shall be determined based
upon the Corporation’s average annual rate of return on equity for the
Abbreviated Performance Period; (3) the pro-ration shall be done on the basis of
the Pre-Change in Control Pro-Ration Factor; and (4) the terms and conditions of
each Acquirer Unvested Performance-Related Stock Unit shall be the same in all
material respects as the terms and conditions of the original PSUs, with the
exception that you shall vest in each Acquirer Unvested Performance-Related
Stock Unit on the basis of your continuous employment from the date of the
Change in Control through the end of the original Performance Period plus one
(1) day (the “Post-Change Vesting Date”). Upon vesting, each vested Acquirer
Unvested Performance-Related Stock Unit will be settled in one (1) share of the
acquirer’s common stock as soon as administratively practicable following the
Post-Change Vesting Date (but in no event later than 60 days following the
Post-Change Vesting Date). Upon a Qualifying


Page 4

--------------------------------------------------------------------------------




Termination prior to the Post-Change Vesting Date, you shall become fully vested
in each Acquirer Unvested Performance-Related Stock Unit and each vested
Acquirer Unvested Performance-Related Stock Unit shall be settled (in one share
(1) of the acquirer’s common stock) as soon as administratively practicable
following such Qualifying Termination (but in no event later than 60 days
following the Qualifying Termination).


(ii)    Acquirer Unvested Stock Units: A pro-rata number of the PSUs shall be
converted into time-based, unvested restricted stock units over shares of the
acquirer’s common stock (with an equivalent intrinsic value; an “Acquirer
Unvested Stock Unit”) where: (1) the number of PSUs subject to conversion to
Acquirer Unvested Stock Units shall be computed on the basis of a PSU Multiplier
equal to 100%, (2) the pro-ration shall be done on the basis of the Post-Change
in Control Pro-Ration Factor, and (3) the terms and conditions of each Acquirer
Unvested Stock Unit shall be the same in all material respects as the terms and
conditions of the original PSU, with the exception that you shall vest in each
Acquirer Unvested Stock Unit on the basis of your continuous employment from the
date of the Change in Control through the Post-Change Vesting Date. Upon
vesting, each vested Acquirer Unvested Stock Unit will be settled in one (1)
share of the acquirer’s common stock as soon as administratively practicable
following the Post-Change Vesting Date (but in no event later than 60 days
following the Post-Change Vesting Date). Upon a Qualifying Termination prior to
the Post-Change Vesting Date, you shall become fully vested in each Acquirer
Unvested Stock Unit and each vested Acquirer Unvested Stock Unit shall be
settled (in one share (1) of the acquirer’s common stock) as soon as
administratively practicable following such Qualifying Termination (but in no
event later than 60 days following the Qualifying Termination). For purposes of
the foregoing and to the extent possible, the conversion of PSUs into Acquirer
Unvested Stock Units shall be effectuated in accordance with the applicable
provisions of the Code (and the related Treasury Regulations) and the applicable
provisions of the laws of your country of residence and/or country of employment
such that the conversion is tax neutral and itself does not trigger a taxable
event to you, the Corporation, your Employer or the acquirer.


(c)    Cashout of PSUs. In the event of a Change in Control where the acquirer
does not convert the PSUs in accordance with the provisions of Section 8(b), you
shall become vested in the PSUs as follows:
(i)    Cashout of Vested PSUs Based Upon Corporation Performance: A pro-rata
number of the PSUs shall become vested based upon the Corporation’s average
annual rate of return on equity as computed for the Abbreviated Performance
Period where: (1) the Corporation’s average annual rate of return on equity
shall be computed on the basis of the Abbreviated Performance Period, (2) the
PSU Multiplier shall be determined based upon the Corporation’s average annual
rate of return on equity for the Abbreviated Performance Period, and (3) the
pro-ration shall be done on the basis of the Pre-Change in Control Pro-Ration
Factor. Upon vesting, each vested PSU shall be cancelled by the Corporation in
exchange for a cash payment equal to the aggregate consideration paid to each
shareholder of one (1) share of Common Stock upon the Change in Control. Such
cash payment shall be made as soon as administratively practicable following the
Change in Control (but in no event later than 60 days following the Change


Page 5

--------------------------------------------------------------------------------




in Control) in such manner and in accordance with such procedures as the
Committee may determine in its sole discretion.


(ii)    Cashout of Vested PSUs Based on Target: Another pro-rata number of the
PSUs shall become vested where: (1) the number of PSUs subject to vesting shall
be computed on the basis of a PSU Multiplier equal to 100%, and (2) the PSUs
will be subject to the Post-Change Pro-Ration Factor. Upon vesting, each vested
PSU shall be cancelled by the Corporation in exchange for a cash payment equal
to the aggregate consideration paid to each shareholder of one (1) share of
Common Stock upon the Change in Control. Such cash payment shall be made as soon
as administratively practicable following the Change in Control (but in no event
later than 60 days following the Change in Control) in such manner and in
accordance with such procedures as the Committee may determine in its sole
discretion.


7.    Legal and Tax Compliance; Cooperation. If you are resident and/or are
employed outside of the United States, you agree, as a condition of the grant of
the PSUs, to repatriate all payments attributable to the shares of Common Stock
and/or cash acquired under the 2017 Plan (including, but not limited to,
dividends, dividend equivalents and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to the PSUs) if required by and in
accordance with local foreign exchange rules and regulations in your country of
residence (and/or country of employment, if different). In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Corporation and its Subsidiaries, as may be required to allow the
Corporation and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and/or country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and/or country of employment, if
different).


8.    Age Discrimination Rules. If you are resident and/or employed in a country
that is a member of the European Union, the grant of the PSUs and these Terms
and Conditions are intended to comply with the Age Discrimination Rules. To the
extent that a court or tribunal of competent jurisdiction determines that any
provision of the Terms and Conditions are invalid or unenforceable, in whole or
in part, under the Age Discrimination Rules, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


9.    Withholding of Tax-Related Items.


(a)    Regardless of any action the Corporation and/or your Employer take with
respect to any or all Tax-Related Items, you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Corporation and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including the grant of the PSUs, the
vesting of the PSUs, the subsequent sale of any shares of Common Stock acquired
pursuant to the PSUs and the receipt of any dividends or dividend equivalents
and (ii) do not commit to structure the terms of the grant or any aspect of the
PSUs to reduce or eliminate your liability for Tax-Related Items.


Page 6

--------------------------------------------------------------------------------






(b)    Prior to the delivery of shares of Common Stock upon the vesting of your
PSUs, if your country of residence (and/or country of employment, if different)
requires withholding of Tax-Related Items, the Corporation shall withhold a
sufficient number of whole shares of Common Stock otherwise issuable upon the
vesting of the PSUs that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld with respect to the shares of
Common Stock. The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. In the event
that withholding in shares of Common Stock is prohibited or problematic under
applicable law or otherwise may trigger adverse consequences to the Corporation
or your Employer, your Employer may withhold the minimum Tax-Related Items
required to be withheld with respect to the shares of Common Stock in cash from
your regular salary and/or wages or any other amounts payable to you. In the
event the withholding requirements are not satisfied through the withholding of
shares of Common Stock by the Corporation or through your regular salary and/or
wages or other amounts payable to you by your Employer, no shares of Common
Stock will be issued to you (or your estate) upon vesting of the PSUs unless and
until satisfactory arrangements (as determined by the Corporation) have been
made by you with respect to the payment of any Tax-Related Items that the
Corporation or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such PSUs.


(c)    By accepting these PSUs, you expressly consent to the foregoing methods
of withholding as provided for hereunder. All other Tax-Related Items related to
the PSUs and any shares of Common Stock delivered in settlement thereof are your
sole responsibility.


10.    Code Section 409A.


(a)    The PSUs are intended to comply with or be exempt from the requirements
of Code Section 409A. The 2017 Plan and these Terms and Conditions shall be
administered and interpreted in a manner consistent with this intent. If the
Corporation determines that these Terms and Conditions are subject to Code
Section 409A and that they do not comply with or are inconsistent with the
applicable requirements, the Corporation may, in its sole discretion, and
without your consent, amend these Terms and Conditions to cause them to comply
with Code Section 409A or be exempt from Code Section 409A.


(b)    Notwithstanding any provision of these Terms and Conditions to the
contrary, in the event that any settlement or payment of the PSUs occurs as a
result of your termination of employment and the Corporation determines that you
are a “specified employee” (within the meaning of Code Section 409A) subject to
Code Section 409A at the time of your termination of employment, and provided
further that such payment or settlement does not otherwise qualify for an
applicable exemption from Code Section 409A, then no such settlement or payment
shall be paid to you until the date that is the earlier to occur of: (i) your
death, or (ii) six (6) months and one (1) day following your termination of
employment. Any portion of the PSUs where settlement is delayed as a result of
the foregoing, which is (i) in whole or in part, settled in cash and (ii) based
on the value of a share of Common Stock, shall be based on the value of a share
of Common Stock at the time the PSUs otherwise would have been settled or paid
without application of the delay described in the foregoing sentence. If the
PSUs do not otherwise qualify for an applicable exemption from Code Section
409A, the terms “Retirement,” “terminate,” “termination,” “termination of
employment,”


Page 7

--------------------------------------------------------------------------------




and variations thereof as used in these Terms and Conditions are intended to
mean a “separation from service” as such term is defined under Code Section
409A.


(c)    Although these Terms and Conditions and the payments provided hereunder
are intended to be exempt from or to otherwise comply with the requirements of
Code Section 409A, the Corporation does not represent or warrant that these
Terms and Conditions or the payments provided hereunder will comply with Code
Section 409A or any other provisions of federal, state, local, or non-U.S. law.
Neither the Corporation, its Subsidiaries, your Employer or their respective
directors, officers, employees or advisers shall be liable to you (or any other
individual claiming a benefit through you) for any tax, interest, or penalties
you may owe as a result of compensation paid under these Terms and Conditions,
and the Corporation, its Subsidiaries and your Employer shall have no obligation
to indemnify or otherwise protect you from the obligation to pay any taxes
pursuant to Code Section 409A.


11.    Forfeitures and Recoupment


(a)    Recoupment Policy. In addition to these Terms and Conditions, your PSUs
and any shares of Common Stock issued to you pursuant to the PSUs shall be
subject to the provisions of the Northern Trust Corporation Policy on
Recoupment, as may be subsequently amended from time to time (the “Policy”).


(b)    Delegation of Authority to Corporation. For purposes of the foregoing,
you expressly and explicitly authorize the Corporation to issue instructions, on
your behalf, to any brokerage firm and/or third party administrator engaged by
the Corporation to hold your shares of Common Stock and other amounts acquired
pursuant to your PSUs to re-convey, transfer or otherwise return such shares of
Common Stock and/or other amounts to the Corporation upon the Corporation's
enforcement of the Policy. To the extent that these Terms and Conditions and the
Policy conflict, the terms of the Policy shall prevail.


12.    Nontransferability. The PSUs shall be transferable only by will or the
laws of descent and distribution. If you purport to make any transfer of the
PSUs, except as aforesaid, the PSUs and all rights thereunder shall terminate
immediately.


13.    Securities Laws. The PSUs shall not be vested in whole or in part, and
the Corporation shall not be obligated to issue any shares of Common Stock
subject to the PSUs, if such issuance would, in the opinion of counsel for the
Corporation, violate the Securities Act of 1933 or any other U.S. federal, state
or non-U.S. laws having similar requirements as it may be in effect at the time.
The PSUs are subject to the further requirement that, if at any time the Board
of Directors of the Corporation shall determine in its discretion that the
listing or qualification of the shares of Common Stock subject to the PSUs under
any securities exchange requirements or under any applicable law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the issuance of shares of Common Stock
pursuant to the PSUs, the PSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Corporation.




Page 8

--------------------------------------------------------------------------------




14.    No Right of Continued Employment. The grant of the PSUs shall not confer
upon you any right to continue in the employ of your Employer nor limit in any
way the right of your Employer to terminate your employment at any time. You
shall have no rights as a shareholder of the Corporation with respect to any
shares of Common Stock issuable upon the vesting of the PSUs until the date of
issuance of such shares of Common Stock.


15.     Discretionary Nature; No Vested Rights. You acknowledge and agree that
the 2017 Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Corporation, in its sole discretion, at any time. The grant of
the PSUs under the 2017 Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of PSUs or any other award under
the 2017 Plan or other benefits in lieu thereof in the future. Future grants, if
any, will be at the sole discretion of the Corporation, including, but not
limited to, the form and timing of any grant, the number of shares of Common
Stock subject to the grant and the vesting provisions. Any amendment,
modification or termination of the 2017 Plan shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.


16.    Extraordinary Benefit. Your participation in the 2017 Plan is voluntary.
The value of the PSUs and any other awards granted under the 2017 Plan is an
extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant under the 2017 Plan, including the
grant of the PSUs, is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


17.    Heirs. These Terms and Conditions shall bind and inure to the benefit of
the Corporation, its successors and assigns, and you and your estate in the
event of your death.


18.    Personal Data. The Corporation and your Employer hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the grant of the PSUs and your
participation in the 2017 Plan pursuant to applicable personal data protection
laws. The collection, processing and transfer of your personal data is necessary
for the Corporation’s administration of the 2017 Plan and your participation in
the 2017 Plan, and your denial and/or objection to the collection, processing
and transfer of personal data may affect your ability to participate in the 2017
Plan. As such, you voluntarily acknowledge, consent and agree (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.


The Corporation and your Employer hold certain personal information about you,
including (but not limited to) your name, home address, email address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation, details of all PSUs or any other
entitlement to shares of Common Stock awarded, canceled, purchased, vested,
unvested or outstanding in your favor for the purpose of managing and
administering the 2017 Plan (the “Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Corporation and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2017 Plan. The data
processing will take place through


Page 9

--------------------------------------------------------------------------------




electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and/or country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such information is unnecessary for the
processing purposes sought. The Data will be accessible within the Corporation’s
organization only by those persons requiring access for purposes of
implementation, administration and operation of the 2017 Plan and for your
participation in the 2017 Plan.


The Corporation and your Employer will transfer the Data as necessary for the
purpose of implementation, administration and management of your participation
in the 2017 Plan, and the Corporation and your Employer may each further
transfer the Data to any third parties assisting the Corporation in the
implementation, administration and management of the 2017 Plan. These recipients
may be located in the European Economic Area, the United States or elsewhere
throughout the world. You hereby authorize (where required under applicable law)
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the 2017 Plan, including any requisite transfer
of such Data as may be required for the administration of the 2017 Plan and/or
the subsequent holding of shares of Common Stock on your behalf to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired pursuant to the 2017 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for implementation, administration and/or operation of the 2017 Plan and your
participation in the 2017 Plan. You may seek to exercise these rights by
contacting your local HR manager.


Finally, upon request of the Corporation or your Employer, you agree to provide
an executed data privacy consent to the Corporation and/or your Employer (or any
other agreements or consents that may be requested by the Corporation and/or
your Employer) that the Corporation and/or your Employer may deem necessary or
appropriate for the purpose of administering your participation in the 2017 Plan
in accordance with the data privacy laws in your country of residence (and/or
country of employment, if different), either now or in the future. You
understand and agree that you will be unable to participate in the 2017 Plan if
you fail to provide such consent or agreement requested by the Corporation or
your Employer.


19.    Private Placement. If you are a resident and/or employed outside of the
United States, you acknowledge that the grant of the PSUs is not intended to be
a public offering of securities in your country of residence (and/or country of
employment, if different). You further acknowledge that the Corporation has not
submitted any registration statement, prospectus or other filing with any
securities authority other than the U.S. Securities and Exchange Commission with
respect to the grant of the PSUs, unless otherwise required under local law. No
employee of the Corporation is permitted to advise you on whether you should
acquire shares of Common Stock under the


Page 10

--------------------------------------------------------------------------------




2017 Plan or provide you with any legal, tax or financial advice with respect to
the grant of the PSUs. The acquisition of shares of Common Stock involves
certain risks, and you should carefully consider all risk factors and tax
considerations relevant to the acquisition of shares of Common Stock under the
2017 Plan and the disposition of them. Further, you should carefully review all
of the materials related to the PSUs and the 2017 Plan, and you should consult
with your personal legal, tax and financial advisors for professional advice in
relation to your personal circumstances.


20.    Governing Law. All questions concerning the construction, validity and
interpretation of the PSUs and the 2017 Plan shall be governed and construed
according to the laws of the state of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the PSUs or the 2017 Plan shall be brought only in the state or federal courts
of the state of Delaware.


21.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to the PSUs or other awards granted to you
under the 2017 Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the 2017 Plan
through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.


22.    Severability. The invalidity or unenforceability of any provision of the
2017 Plan or these Terms and Conditions shall not affect the validity or
enforceability of any other provision of the 2017 Plan or these Terms and
Conditions.


23.    English Language. If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that
these Terms and Conditions, the 2017 Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the PSUs be
drawn up in English. If you have received these Terms and Conditions, the 2017
Plan or any other documents related to the PSUs translated into a language other
than English and the meaning of the translated version is different than the
English version, the English version will control.


24.    Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the PSUs shall be subject to any special terms and conditions for
your country of residence (and/or country of employment, if different) set forth
in an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Corporation determines, in its sole discretion, that the application of such
special terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations, or to facilitate the operation and
administration of the PSUs and the 2017 Plan (or the Corporation may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, any applicable Addendum shall constitute
part of these Terms and Conditions.




Page 11

--------------------------------------------------------------------------------




25.    Insider Trading. By participating in the 2017 Plan, you expressly agree
to comply with the Corporation’s Securities Transactions Policy and Procedures
and any other of its policies regarding insider trading or personal account
dealing applicable to you. Further, you expressly acknowledge and agree that,
depending on the country of residence of you or your broker, or where the shares
of Common Stock are listed, you may be subject to insider trading restrictions
and/or market abuse laws which may affect your ability to accept, acquire, sell
or otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(e.g., PSUs) or rights linked to the value of the shares of Common Stock, during
such times you are considered to have material non-public information, “inside
information” or similar types of information regarding the Corporation as
defined by laws or regulations in the applicable country. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders you
place before you possessed such information. Furthermore, you may be prohibited
from (a) disclosing such information to any third party (other than on a “need
to know” basis) and (b) “tipping” third parties or causing them otherwise to buy
or sell securities (including other employees of the Corporation and its
Subsidiaries). Any restriction under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Corporation policies. You expressly acknowledge and agree that it is your
responsibility to comply with any applicable restrictions, and you should
consult your personal advisor for additional information on any trading
restrictions that may apply to you.


26.    Additional Requirements; Amendments. The Corporation reserves the right
to impose other requirements on the PSUs, any shares of Common Stock acquired
pursuant to the PSUs and your participation in the 2017 Plan to the extent the
Corporation determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations,
or to facilitate the operation and administration of the PSUs and the 2017 Plan.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing. In
addition, the Corporation reserves the right to amend these Terms and Conditions
without your consent, either prospectively or retroactively, to the extent that
such amendment does not materially impair your rights under the PSUs.


27.    Definitions.     For purposes of these Terms and Conditions:
(a)“Abbreviated Performance Period” means the period commencing on January 1,
2018 and ending on the last day of the month preceding the month in which a
Change in Control occurs.
(b)“Actual PSUs” means the number of PSUs, if any, as determined based on the
average annual rate of return on equity actually attained by the Corporation (as
determined by the Committee in its sole and absolute discretion) for the
Performance Period.
(c)“Age Discrimination Rules” means the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law.
(d)“Cause” means (i) a material breach or your willful and substantial
non-performance of your assigned duties and responsibilities (other than as a
result of incapacity due


Page 12

--------------------------------------------------------------------------------




to physical or mental illness), (ii) a conviction of or no contest plea with
respect to bribery, extortion, embezzlement, fraud, grand larceny, or any felony
or similar conviction under local law involving abuse or misuse of your position
to seek or obtain an illegal or personal gain at the expense of the Corporation,
your Employer or any Subsidiary, or similar crimes, or conspiracy to commit any
such crimes or attempt to commit any such crimes, (iii) your violation of any
policy of the Corporation, your Employer or any of its Subsidiaries to which you
may be subject or your willful engagement in any misconduct in the performance
of your duties that materially injures the Corporation, your Employer or any of
its Subsidiaries, (iv) your performance of any act which, if known to the
customers, clients, stockholders or regulators of the Corporation, your Employer
or any of its Subsidiaries, would materially and adversely impact the business
of the Corporation, your Employer or any of its Subsidiaries, or (v) any act or
omission by you that causes a regulatory body with jurisdiction over the
Corporation, your Employer or any of its Subsidiaries, to demand, request, or
recommend that you be suspended or removed from any position in which you serve
with the Corporation, your Employer or any of its Subsidiaries.
(e)“Continuous Years of Service” means the period of your continuous and
uninterrupted employment with your Employer commencing on your most recent hire
date with your Employer through your Termination Date. For the sake of clarity,
if your employment with the Corporation or a Subsidiary terminated and you have
been rehired by your Employer, your Continuous Years of Service shall not be
determined by aggregating your periods of employment with the Corporation or a
Subsidiary.
(f)“Disability” means (i) if you are covered under the Northern Trust
Corporation Managed Disability Program, a covered disability that continues for
a period of at least six (6) months, or (ii) if you are not covered under the
Northern Trust Corporation Managed Disability Program, a disability as
determined by the Committee in its sole discretion.
(g)“Employer” means the Corporation or any Subsidiary that employs you on the
applicable date.
(h)“Grant Date” means the date of grant reflected in your Award Notice.
(i)“Mutual Agreement Termination” means (i) a termination pursuant to the
Northern Trust Corporation Severance Plan, (ii) a termination pursuant to an
established country redundancy or severance policy (outside of the United
States), or (iii) any other termination without Cause by your Employer providing
transition/separation pay, provided in each case that in conjunction with such
termination, you have executed, and not revoked during the period provided for
therein, a binding and effective settlement agreement, waiver and release.
(j)“Performance Period” means the three-year period commencing on January 1,
2018 and ending on December 31, 2020.
(k)"Pre-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months in the Abbreviated Performance Period, and
the denominator of which is the number of full months in the Performance Period.


Page 13

--------------------------------------------------------------------------------




(l)"Post-Change in Control Pro-Ration Factor" means a fraction, the numerator of
which is the number of full months from the date of a Change in Control through
the last day of the Performance Period, and the denominator of which is the
number of full months in the Performance Period.
(m)“Qualifying Termination” means a termination of employment with the
Corporation, its Subsidiaries and its successors within 24-months following the
date of the Change in Control, that is involuntary on your part and does not
otherwise (i) qualify as a Retirement or Mutual Agreement Termination, (ii)
result from your death or Disability, or (iii) constitute a termination of
employment for Cause.
(n)“Retired from the Industry” means a termination of employment under
circumstances that constitute Retirement, and you (i) do not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any entity (other than the Corporation or a Subsidiary),
whether existing or in formation, that provides or plans to provide services the
same as, substantially similar to, or in direct or indirect competition with
those offered by the Corporation or any Subsidiary and which you rendered on
behalf of the Corporation or any Subsidiary during your tenure of employment,
including but not limited to, those relating to trust, investment management,
financial and family business consulting, guardianship and estate
administration, brokerage services, private and commercial banking, asset
management, custody, fund administration, investment operations outsourcing,
investment risk and analytical services, employee benefit services, securities
lending, foreign exchange, treasury and cash management, and transition
management services, and (ii) on an annual basis certify to the Corporation, at
such times and in such manner as the Committee may require, that since your
Retirement, you have not performed any such services. The foregoing
notwithstanding, service as a director of an entity described above which has
been approved in writing by the Committee prior to the commencement of such
service shall not, in and of itself, constitute the cessation of being Retired
from the Industry.
(o)“Retirement” means a termination of employment without Cause (other than on
account of death or Disability) occurring on or after the date (i) you have
attained age 55, and (ii) the sum of your age (in whole years, rounded down to
the nearest year) and Continuous Years of Service (in whole years, rounded down
to the nearest year) equals or exceeds 65. For purposes of these Terms and
Conditions, any Retirement shall become effective on the first day of the month
following the month in which you satisfy the provisions hereunder.
(p)“Tax-Related Items” means any income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding amounts.
(q)“Termination Date” means the effective date of termination of your employment
with your Employer, as determined by your Employer (in its discretion).
(r)"Vesting Date" means the date on which the Committee certifies the
Corporation's attainment of its average annual rate of return on equity for the
Performance Period.


Page 14

--------------------------------------------------------------------------------




(s)“Written Retirement Notice” means a written notice of your Retirement
provided at least three (3) months in advance of such Retirement to the
Corporation’s chief human resources officer (or in the case of the Retirement of
the Corporation’s chief human resources officer, to the Corporation’s chief
executive officer).
28.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Corporation and your Employer for any reason whatsoever and
whether or not in breach of contract, insofar as any purported claim to such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to vest in the PSUs as a result of such termination of employment
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the PSUs. Upon the grant of the PSUs, you shall
be deemed irrevocably to have waived any such entitlement.


29.    Acceptance. By accepting the grant of the PSUs, you affirmatively and
expressly acknowledge that you have read these Terms and Conditions, the Award
Notice, the Addendum to these Terms and Conditions (as applicable) and the 2017
Plan, and specifically accept and agree to the provisions therein. You also
affirmatively and expressly acknowledge that the Corporation, in its sole
discretion, may amend these Terms and Conditions without your consent, either
prospectively or retroactively, to the extent that such amendment does not
materially impair your rights under the PSUs, and you agree to be bound by such
amendment regardless of whether notice is given to you of such change.




* * * * *










Page 15